Citation Nr: 0013966	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  95-15 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to November 
1944.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 1995 RO decision which denied a 
compensable rating for bilateral otitis media.  (Also on 
appeal from that RO decision was the issue of service 
connection for bilateral hearing loss; however, the RO 
granted that claim in a June 1999 decision, and it is no 
longer before the Board for consideration.)  In August and 
December 1996, the Board remanded the case to the RO for 
additional development.  It is noted that since the last 
remand the veteran has appointed a new representative.  


FINDING OF FACT

The veteran's service-connected bilateral otitis media is 
manifested by frequent episodes of suppuration.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for bilateral otitis 
media have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.87a, Code 6200 (1998), § 4.87, Code 6200 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1942 to November 
1944.  

In a November 1944 decision, the RO granted service 
connection and a noncompensable rating for chronic, 
suppurative otitis media in both ears.  The noncompensable 
rating has been in effect ever since 1944.  

Medical treatment records from Roger Kaufman, M.D., show that 
the veteran was seen for evaluation of his hearing in 1981.  
From 1984 to 1993, the veteran was treated intermittently for 
bilateral eustachian tube dysfunction, otorrhea, otalgia, and 
stopped up ears, among other ailments, which required repeat 
myringotomies on both ears and tube insertions.  

VA outpatient records show that in an August 1993 request for 
hearing aids the veteran complained of chronic ear problems, 
reporting that he was recently treated for right otitis 
media.  In an August 1993 audiological evaluation, it was 
noted that he had a 50-year history of middle ear problems 
with drainage and tubes.  In September 1993, the veteran was 
seen with wax in his ear.  An examination revealed that the 
left ear canal was clear, the tympanic membrane was intact, 
and a tube was in place.  The examination also revealed that 
the right ear canal was obscured by liquefied wax (which, 
with other debris, was then suctioned from the canal) and a 
tube was in place with an opening that was apparently 
unobstructed.  The diagnosis was cerumen impacted in the 
right ear.  In a September 1993 hearing aid evaluation, it 
was noted that the veteran had a history of tubes in each ear 
and frequent draining from the right ear.  

In September 1993, the veteran filed a claim for an increased 
rating for bilateral otitis media.  

On a VA outpatient record in November 1993, the veteran 
requested that his left ear be flushed.  An examination 
revealed no left ear pain or discharge.  The diagnosis was 
cerumen.  

In a February 1994 letter, Dr. Kaufman stated that the 
veteran had been his patient since August 1981 and had 
recurrent serous otitis and recurrent vertigo.  The doctor 
noted that he had performed repeat myringotomies on the 
veteran but that the veteran still experienced intermittent 
vertigo.  The doctor stated that he had tried just about 
every kind of medicine to relieve the veteran's symptoms but 
that unsteadiness, current dizziness, and bilateral hearing 
loss persisted.  

Medical treatment records from Dr. Kaufman show that in April 
1994 the veteran was seen for acute right otorrhea; he had 
bilateral tubes in place.  In June 1994, he had a stopped 
right ear due to cerumen for which he underwent suction 
cleaning.  In October 1994, he received medication for right 
ear pain.  

In a January 1995 decision, the RO denied a compensable 
rating for bilateral otitis media.  

Medical treatment records from Dr. Kaufman show that in 
February 1995 there was no pus and the ears were clear.  

In a substantive appeal received in May 1995, the veteran's 
representative asserted on behalf of the veteran that there 
had been treatment for ear problems ever since service.   

Medical treatment records from Dr. Kaufman show that in May 
1995 the veteran was seen for left ear cerumen impaction.  In 
August 1995, he was diagnosed with left ear serous otitis 
media.  He underwent a left myringotomy and a tube was 
inserted.  In December 1995, he was seen for right otorrhea 
and diagnosed with right otitis media.  Two weeks later, he 
was doing well and his ear was dry.  In May 1996, the veteran 
was seen with a stopped left ear.  In August 1996, he had 
bilateral otalgia, worse in the right ear, and debris in the 
ears for which he underwent suction cleaning.  Three days 
later, his right ear was cleaned again; a right tube was in 
place.  In September 1996, the veteran had debris cleaned 
three times from his right ear and once from his left ear.  
In November 1996, there was yellow green pus in the right ear 
and the left ear was asymptomatic.  In June 1997, the veteran 
was seen for left otorrhea and was noted to have otitis 
media.  The left ear was cleaned.  The right ear was clear.  

On a July 1997 VA examination of the ears, the veteran 
reported he had been under the care of Dr. Kaufman for the 
past 20 years, during which he had tubes inserted in both 
ears and experienced frequent draining of yellow pus from 
both ears, particularly on the right.  An ear examination 
revealed moisture in the left external canal.  The right ear 
drum appeared healed, and the right ear canal was dry.  
Regarding the left ear canal, there was scant moisture.  
There was a moist posterior superior large perforation with 
no pus present, and mildly injected middle ear mucosa was 
easily visible through the perforation.  The diagnosis, in 
pertinent part, was by history intermittent chronic 
suppurative otitis media which had been progressive over the 
years.  

In a June 1999 decision, the RO granted service connection 
for bilateral hearing loss as secondary to service-connected 
bilateral otitis media, assigning a 10 percent evaluation.  

II.  Analysis

The veteran contends that a compensable rating is warranted 
for his service-connected bilateral otitis media.  It is 
noted that his claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The Board is satisfied that all relevant 
evidence has been properly developed to the extent possible 
and that no further assistance is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

At the time of the RO's 1995 rating decision, a 10 percent 
rating is warranted for chronic suppurative otitis media 
during the continuance of the suppurative process.  According 
to a note that follows, this is to be combined with ratings 
for loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  Chronic catarrhal otitis media is to be rated on the 
basis of any hearing loss.  38 C.F.R. § 4.87a, Diagnostic 
Code 6201 (1998).  

Since the RO's 1995 rating decision, the regulations 
pertaining to rating diseases of the ear were revised 
effective June 10, 1999.  See 64 Fed.Reg. 25202 (1999).  
Under the new regulations, a 10 percent rating is assigned 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  According to a note that follows, hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 
(1999).  Chronic nonsuppurative otitis media with effusion 
(serous otitis media) is to be rated on the basis of any 
hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201 
(1999).     

The medical records from recent years show the veteran's has 
been frequently seen for ear infections and has been noted to 
have otitis media.  On a number of occasions he has had 
otorrhea (discharge from the ear) and at times such has been 
suppurative (producing pus).  The latest VA examination in 
1997 diagnosed intermittent chronic suppurative otitis media 
by history.  The reported examination findings appear to show 
evidence of recent ear infection, and private medical records 
in the months before the examination demonstrate such 
infection.  

While the veteran may not have otitis media which is 
suppurative every single day of the year, he does have 
frequent episodes of suppuration which approximate the 
criteria for a 10 percent rating.  38 C.F.R. § 4.7.  With due 
consideration of the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that an increased rating to 10 
percent is warranted for bilateral otitis media.  


ORDER

An increased rating of 10 percent for bilateral otitis media 
is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

